Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statements on Form S-3 (No. 333-144378), Form S-3/A (Nos. 33-60050 and333-115069), Form S-3ASR (Nos. 333-142192, 333-144568, 333-158762, and 333-180833), Form S-8 (Nos. 333-61323, 333-85659, 333-62626, 333-135087, 333-152658, 333-167265, and 333-184776) and Form S-8 POS (No. 333-152658)of Kimco Realty Corporation of our report dated February 25, 2016 relating to the financial statements, financial statement schedules, and the effectiveness of internal control over financial reporting, which appears in this Form 10-K. /s/ PricewaterhouseCoopers LLP New York, New York
